UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


DOROTHEE ZADI,                           
                           Petitioner,
                 v.
                                                 No. 02-1759
U.S. IMMIGRATION & NATURALIZATION
SERVICE; JOHN ASHCROFT,
                      Respondents.
                                         
            On Petition for Review of an Order of the
                Board of Immigration Appeals.
                          (A73-566-220)

                      Submitted: March 13, 2003

                      Decided: March 27, 2003

 Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.



Petition denied by unpublished per curiam opinion.


                             COUNSEL

Ronald D. Richey, RONALD D. RICHEY & ASSOCIATES, Rock-
ville, Maryland, for Petitioner. Robert D. McCallum, Jr., Assistant
Attorney General, Mark C. Walters, Assistant Director, Christine A.
Bither, Senior Litigation Counsel, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondents.
2                             ZADI v. INS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Dorothee Zadi, a native and citizen of the Ivory Coast, petitions for
review of an order of the Board of Immigration Appeals ("Board")
affirming without opinion the immigration judge’s order finding her
deportable and denying her application for asylum and withholding of
deportation. We have reviewed the administrative record and the
immigration judge’s decision, which was designated by the Board as
the final agency determination, and find that substantial evidence sup-
ports the immigration judge’s conclusion that Zadi failed to establish
past persecution or a well-founded fear of future persecution as
required to qualify for relief from deportation. 8 U.S.C. § 1105a(a)(4)
(1994);1 8 C.F.R. § 208.13(b) (2002).

   Additionally, we uphold the immigration judge’s denial of Zadi’s
application for withholding of deportation. The standard for withhold-
ing of deportation is more stringent than that for granting asylum. See
INS v. Cardoza-Fonseca, 480 U.S. 421, 430-32 (1987). To qualify for
withholding of deportation, an applicant must demonstrate a "clear
probability of persecution." Id. at 430. Because Zadi fails to show that
she is eligible for asylum, she cannot meet the higher standard for
withholding of deportation.

   Finally, we find Zadi’s due process challenges to the Board’s use
of the streamlined review procedure set forth in 8 C.F.R. § 3.1(a)(7)
(2002) to be without merit. See Albathani v. INS, 318 F.3d 365, 375-
    1
    We note that 8 U.S.C. § 1105a(a)(4) was repealed by the Illegal
Immigration Reform and Immigrant Responsibility Act of 1996
("IIRIRA"), Pub. L. No. 104-128, 110 Stat. 3009, effective April 1, 1997.
Because this case was in transition at the time the IIRIRA was passed,
8 U.S.C. § 1105a(a)(4) is still applicable under the terms of the transi-
tional rules contained in § 309(c) of the IIRIRA.
                             ZADI v. INS                              3
79 (1st Cir. 2003). We further find that summary affirmance was
appropriate in this case under the factors set forth in § 3.1(a)(7)(ii).

   Accordingly, we deny Zadi’s petition for review. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                  PETITION DENIED